                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR38

        vs.
                                                         PRELIMINARY ORDER OF
DAVID JAMES BURKE,                                            FORFEITURE

                      Defendant.


       This matter is before the Court upon the United States= Motion for Preliminary

Order of Forfeiture. ECF No. 38. The Court has reviewed the record in this case and

finds as follows:

       1. On November 19, 2018, the Defendant entered a plea of guilty to Count I of the

Indictment and admitted the Forfeiture Allegation. Count I charged the Defendant with

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1). The Forfeiture Allegation requests the forfeiture of any property

constituting or derived from any proceeds that Defendant obtained directly or indirectly as

a result of his offenses and used or intended to be used to commit and facilitate the

offenses.

       2. By virtue of said plea of guilty and the stipulation of the parties, the Defendant

forfeits his interest in the currency in the amount of $6,480.00, and the United States is

entitled to possession of said currency, pursuant to 21 U.S.C. § 853.

       3. Accordingly, the United States= Motion for Preliminary Order of Forfeiture will

be granted.

       IT IS ORDERED:
A.   The United States= Motion for Preliminary Order of Forfeiture, ECF No. 38,

     is granted.

B.   Based upon the Forfeiture Allegation of the Indictment and the Defendant=s

     plea of guilty, the United States is hereby authorized to seize the $6,480.00

     specified.

C.   The Defendant=s interest in the aforementioned currency is hereby forfeited

     to the United States for disposition in accordance with the law, subject to

     the provisions of 21 U.S.C. § 853(n)(1).

D.   The aforementioned currency is to be held by the United States in its secure

     custody and control.

E.   Pursuant to 21 U.S.C. ' 853(n), the United States forthwith shall publish for

     at least thirty consecutive days on an official internet government forfeiture

     site, www.forfeiture.gov, notice of this Order, Notice of Publication

     evidencing the United States= intent to dispose of the currency in such

     manner as the Attorney General may direct, and notice that any person,

     other than the Defendant, having or claiming a legal interest in any of the

     subject currency must file a Petition with the court within thirty days of the

     final publication of notice or of receipt of actual notice, whichever is earlier.

     The United States may also, to the extent practicable, provide direct written

     notice to any person known to have an interest in the currency to this Order

     as a substitute for published notice as to those persons so notified.

F.   Said published notice shall state the Petition referred to in Paragraph E,

     above, shall be for a hearing to adjudicate the validity of the Petitioner=s



                                     2
      interest in the currency, shall be signed by the Petitioner under penalty of

      perjury, and shall set forth the nature and extent of the Petitioner=s right, title

      or interest in the subject currency and any additional facts supporting the

      Petitioner=s claim and the relief sought.

G.    Upon adjudication of all third-party interests, this Court will enter a Final

      Order of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will

      be addressed.



Dated this 8th day of March 2019.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       3
